Title: From Thomas Jefferson to La Rouerie, 12 January 1786
From: Jefferson, Thomas
To: La Rouërie, Armand Charles Tuffin, Marquis de (Col. Armand)



Sir
Paris Jan. 12. 1786.

I have been honoured with your letter of the 26th. of Dec. on the subject of the interest due to the foreign officers. An express instruction of Congress having subjected their monies in Europe to the order of their board of treasury only leaves me without the power of giving the order you desire. However, wishing to do whatever was possible for those officers, I went to Mr. Grand’s to consult him on the subject. He informed me he had received no orders to make the paiment, and moreover that there was no money had he received an order. I have therefore written to Mr. Adams at London to know whether there is any money in Holland subject to his order from which this sum could be supplied. But in truth I have no expectations from that quarter, and only tried it because there was a possibility of aid from thence. I wrote however to Congress praying their immediate and effectual interposition. From this I hope better effects. But it will be three months at least before their orders can be received. So soon as they shall be known to me I shall certainly make it my duty to communicate them to you, and have the honor to be with much respect Sir Your most obedient humble servant,

Th: Jefferson

